DAVIDSON, Judge.
*230This is a conviction for assault with intent to murder; the punishment, five years in the penitentiary.
The' indictment alleges the name of the injured party to be “Gregoria Salas.”
The injured party testified that her name was “Mrs. Gregory Salas,” by which name she was known and under which she conducted all her business transactions and carried her bank account, and that she was the widow of Gregory Salas. She further • testified that her real name was “Mirella T. Salas,” and that she had at no time been called, referred to, or known by the name of “Gregoria Salas,” the name stated in the indictment.
The state takes the position and introduced evidence to show that the Spanish name for “Gregory” is, in the masculine gender, “Gregorio,” and that the Spanish equivalent of Gregorio is, in the feminine gender, “Gregoria” (the name used in the indictment). It' is insisted that, by thus applying the Spanish interpretation to the several names mentioned, "Gregoria” means “Gregory,” the given name of the injured party’s husband. By this process of interpretation, the state takes the position that the name, “Gregoria Salas,” as used in the indict-' ment, had reference to and was tantamount to alleging the name, “Mrs. Gregory Salas.”
In the case of Garcia v. State, 151 Tex. Cr. R. 593, 210 S. W. 2d 574, we had occasion to call attention to the fact that all trials for violation of the laws of this state are to be conducted in the English language.
An accused in this state, therefore, could not be charged with notice that a Spanish interpretation was to be applied to the words used in the indictment. To sustain the state’s contention would be to hold to the contrary.
•. The state’s case must stand or fall upon the proof showing that the appellant assaulted “Gregoria Salas,” as charged in the indictment. This the state has failed to prove.
The facts being insufficient to support the conviction, the judgment of the trial court is reversed and the cause is remanded.
Opinion approved by the court.